     Case 3:21-cv-00211-RAH-ECM-KCN Document 36 Filed 04/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,                )
                                             )
        Plaintiffs,                          )
                                             )
v.                                           ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                             )
UNITED STATES DEPARTMENT                     )
OF COMMERCE, et al.,                         )
                                             )
        Defendants.                          )

                                          ORDER

        Before the Court is the Consent Motion of 16 States for Leave to File Amicus Curiae

Brief in Support of Plaintiffs State of Alabama, et al. (Doc. 34) filed by the State of Utah

and 15 other states (collectively, “the States”) on April 9, 2021. The parties have not

objected to its filing. Upon consideration and for good cause, it is

        ORDERED that the Motion be and is hereby GRANTED. The movants should file

their amicus curiae brief with the Court on or before April 13, 2021.

        DONE, on this the 12th day of April, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
Case 3:21-cv-00211-RAH-ECM-KCN Document 36 Filed 04/12/21 Page 2 of 2




                                /s/ R. Austin Huffaker, Jr.
                         R. AUSTIN HUFFAKER, JR.
                         UNITED STATES DISTRICT JUDGE
